Citation Nr: 9921266	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to November 
1968.

In a March 1988 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to service 
connection for PTSD on the basis that a diagnosis of that 
disorder was not shown in the medical evidence.  The veteran was 
notified of that decision in April 1988, and in May 1988 he 
submitted a notice of disagreement with the decision.  He was 
provided a statement of the case in June 1988, but he did not 
submit a substantive appeal within the one-year period following 
the April 1988 notice of the decision.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.200 (1998).  The March 1988 decision is, 
therefore, a final decision regarding the veteran's entitlement 
to service connection for PTSD.

The veteran again claimed entitlement to service connection for 
PTSD, and in a March 1990 decision the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of that decision in May 1990, and did 
not appeal.

In September 1992 he again claimed entitlement to service 
connection for PTSD based on clear and unmistakable error in the 
March 1990 decision, which claim was denied by the RO in April 
1993.  The veteran submitted a notice of disagreement with that 
decision, but he was not provided a statement of the case.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the failure to 
provide a statement of the case following a notice of 
disagreement prevents the decision from becoming final).  In 
March 1994 he asked that his claim of entitlement to service 
connection for PTSD be reopened, and in a June 1994 rating 
decision the RO again denied entitlement to service connection 
for PTSD on the basis that a diagnosis of PTSD had not been 
established.  The veteran has perfected an appeal of the June 
1994 decision.

In the June 1994 rating decision the RO adjudicated the claim on 
the merits without making any finding as to whether new and 
material evidence had been submitted.  Regardless of the RO's 
disposition of the claim, the Board of Veterans' Appeals (Board) 
is precluded from considering the merits of the claim for service 
connection for PTSD in the absence of new and material evidence.  
See Hickson v. West, 
12 Vet. App. 247 (1999).  The Board finds, therefore, that the 
issue on appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the 
RO in March 1990, and that decision became final in the absence 
of an appeal.

2.  The evidence submitted subsequent to the March 1990 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers, and it is material because it bears 
directly and substantially on whether the veteran has PTSD that 
is related to service, and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for PTSD is 
supported by a medical diagnosis of PTSD, lay evidence of in-
service stressors, and medical evidence of a nexus between PTSD 
and the in-service stressors.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision in which service connection 
for PTSD was denied is final, and new and material evidence has 
been submitted to reopen that claim.  38 U.S.C. §§ 4005(c) 
(1988), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.192 (1989), 38 C.F.R. § 3.156 (1998).

2.  The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any clinical 
findings pertaining to a psychiatric disorder.  His service 
records show that he served in Vietnam from November 1967 to 
November 1968, during which time his military occupational 
specialty (MOS) was a cook's helper.  He was assigned to the 
Headquarters Company, 1st Battalion, 69th Armor, 4th Infantry 
Division from December 4, 1967, to February 1, 1968, and to 
Company D of the same battalion from February 1, 1968, to 
November 3, 1968.  His commendations included the Vietnam Service 
Medal and the Vietnam Campaign Medal.  The campaigns in which he 
participated included the Vietnam Counteroffensive, Phase III, 
and the Tet Counter Offensive.

In July 1987 the veteran claimed entitlement to service 
connection for PTSD and submitted statements from his sisters in 
which they described his behavior since he returned from Vietnam.

In a July 1987 statement the veteran reported that he served in 
Vietnam during the worst phase of the Tet offensive.  He stated 
that two weeks after he arrived in country, he was stationed at a 
landing zone at which time a grenade exploded in the camp, 
killing three servicemembers, with one of whom he had gone 
through basic training.  He reported being afraid and using 
drugs, and that one of the Vietnamese women working in their camp 
was killed by a bomb left by the Vietcong.  He stated that while 
his unit was attached to the 173rd Airborne, the choppers flew 
in everyday with wounded and dead men.  He also stated that while 
he was stationed at landing zone Shuller, two men got in a fight 
over a dog, and that one of them was killed.  He reported that 
during a fight between different units at the base camp he saw a 
man being beaten with a baseball bat, and the man with the bat in 
turn being beaten.  

He also reported that on one occasion his location was subject to 
mortar fire from the Vietcong, and that a Vietcong located in 
their camp in a bus was sending coordinates to the artillery.  He 
stated that he got on top of his bunker and fired an M-50 machine 
gun at the bus and killed many people, only to find out when the 
bodies were examined that he had killed old men, women, and 
children.

VA treatment records show that from November 1980 to December 
1987 the veteran received regular psychiatric treatment for 
symptoms that were variously diagnosed as chronic alcohol and 
substance abuse; a chronic depressive disorder; a mixed 
personality disorder with narcissistic, dependent, anti-social, 
and ruminative features; an adjustment disorder; major depression 
with psychotic features; dysthymia; chronic paranoid 
schizophrenia; and a schizo-affective disorder.  

A February 1987 treatment record indicates that the veteran 
complained of severe depression, hallucinations, and pressure.  
The examiner noted that his presentation was unusual, in that he 
wanted a friend to participate in the interview.  He reported 
having had previous hospitalizations for substance abuse and a 
"breakdown," and that he continued to use alcohol.  The veteran 
and his friend stated that his exposure to Agent Orange may have 
caused his psychiatric problems.  The examiner stated that 
throughout the interview the veteran's friend prompted him to 
present various complaints, including PTSD.  As a result of the 
interview the examiner provided a diagnosis of an adjustment 
disorder.

The report of a March 1987 psychiatric evaluation shows that the 
veteran reported serving as a cook while in Vietnam, and that he 
felt considerable guilt for having inadvertently machine-gunned a 
number of civilians he thought were Vietcong.  He later examined 
the bodies and found that they were old men, women, and children.  
As the result of the evaluation the treating psychologist 
provided diagnoses of alcohol dependence, a dysthymic disorder, 
and an avoidant versus schizotypal personality disorder.

Based on the evidence shown above, in March 1988 the RO denied 
entitlement to service connection for PTSD on the basis that a 
diagnosis of PTSD was not shown by the evidence.

A May 1988 VA hospital summary indicates that the veteran was 
hospitalized for an acute exacerbation of schizophrenia, paranoid 
type, and episodic alcohol dependence.

Documents received from the Social Security Administration show 
that the veteran was awarded disability benefits in October 1989 
based on the diagnoses of chronic undifferentiated schizophrenia 
with paranoid features, severe; PTSD, chronic; continuous ethanol 
abuse; a mixed personality disorder with passive dependent and 
schizotypal features; and medical problems not relevant to the 
issue on appeal.  In the documents the Administrative Law Judge 
referenced an October 1988 private medical report in which the 
examining psychiatrist stated that the veteran reported having 
been ill since he returned from Vietnam, and that VA had given 
him a diagnosis of PTSD.  The examining psychiatrist provided the 
diagnoses shown above, but provided no clinical findings to 
support the diagnosis of PTSD.

In the March 1990 rating decision the RO determined that the May 
1988 hospital summary and the documents received from the Social 
Security Administration did not constitute new and material 
evidence, and again denied the claim for service connection for 
PTSD.

The evidence received subsequent to the March 1990 decision 
includes VA treatment records that show the veteran received 
psychiatric treatment for diagnoses that included PTSD beginning 
in August 1992.  The Board notes that when the RO requested the 
records from the VA medical center (MC), only records from 
January 1992 were requested.  The records of any treatment 
received from May 1988 to January 1992 have not been included in 
the claims file.

The veteran was provided a psychiatric examination by a board of 
three psychiatrists in January 1994.  As the result of that 
examination the psychiatrists determined that although the 
veteran had exhibited some of the symptoms of PTSD, his history 
and symptoms did not meet all of the diagnostic criteria for 
PTSD.  They also stated, however, that the veteran had suffered 
from severe PTSD in the past, and noted that he continued to 
receive treatment for PTSD.  The psychiatrists did not provide 
their rationale for determining that the veteran did not meet the 
diagnostic criteria for PTSD, and the examination report does not 
reflect whether the veteran's medical records were reviewed prior 
to providing the opinion.

In a statement received in April 1997, the veteran reported three 
events to which he attributed his PTSD symptoms:  the Tet 
offensive in January 1968 at Pleiku; the mortar attack at landing 
zone Shueller in the An Khe pass in March 1968; and backing up 
the 173rd Airborne when they were trying to take a hill at Phu 
Cat.  In May 1997 the RO requested the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to verify 
the veteran's claimed stressors, but it is not clear whether the 
RO provided the veteran's July 1987 statement to the USASCRUR.

In November 1998 the USASCRUR provided the unit history for the 
1st Battalion, 69th Armor, for March 1966 to April 1970, which 
indicates that elements of the battalion were assigned to the 
mission to defend Pleiku during the Tet offensive beginning in 
December 1967, and that elements of the 1st Battalion were 
placed under the operational control of the 173rd Airborne from 
April to October 1968.  It is not clear from the unit history, 
however, whether the company to which the veteran was assigned 
was stationed at Pleiku during the Tet offensive, or whether his 
company was placed under the operational control of the 173rd 
Airborne.

The USASCRUR also provided copies of the Operational Reports--
Lessons Learned for the 4th Infantry Division, the higher 
headquarters of the 69th Armor, and the 173rd Airborne Brigade, 
which document the combat activities of those organizations from 
November 1967 through November 1968.


II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C. 
§ 4005(c); 38 C.F.R. §§ 3.104(a), 19.192.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board finds that 
new and material evidence has been submitted, it must then 
determine whether the reopened claim is well grounded based on a 
review of all the evidence of record.  Only if the claim is well 
grounded can the Board apply the third step of the analysis, 
which is to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration and, 
by itself or in connection with evidence previously considered, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  New evidence may be 
found to be material if it provides "a more complete picture of 
the circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 Vet. 
App. 209 (1999).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, No. 98-2267, slip op. at 2 (U.S. Vet. App. 
May 4, 1999) (per curiam).  In addition, all of the evidence 
received since the last final disallowance shall be considered in 
making the determination.  See Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

The Board has reviewed the evidence received since the March 1990 
denial and finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The VA treatment records showing that the 
veteran has received continuing psychiatric treatment for 
diagnoses that include PTSD is new, in that the medical evidence 
prior to the March 1990 denial did not include a diagnosis of 
PTSD.  The treatment records are also material, in that the 
evidence bears directly and substantially upon the specific 
matter under consideration, that being whether the veteran has 
PTSD that is related to service, and it is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  For these reasons the Board has determined that new and 
material evidence has been submitted, and that the claim of 
entitlement to service connection for PTSD is reopened.

III.  Well-Grounded Claim

The next question that must be resolved is whether the veteran 
has presented evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 
118 S.Ct. 2348 (1998).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its own 
or capable of substantiation.  Epps, 126 F.3d at 1468.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In order for a 
claim for service connection for PTSD to be well grounded, there 
must be medical evidence showing that a diagnosis of PTSD has 
been rendered, lay evidence of an in-service stressor, and 
medical evidence indicating that the PTSD is related to the 
claimed stressors.  Gaines v. West, 11 Vet. App. 353 (1998).  

The VA treatment records indicate that a diagnosis of PTSD has 
been rendered, the veteran has provided lay evidence of the 
stressors to which he attributes his PTSD symptoms, and the 
January 1994 examination report shows that the veteran's PTSD 
symptoms are related to his reported Vietnam experiences.  The 
Board has determined, therefore, that the claim of entitlement to 
service connection for PTSD is well grounded.  Additional 
development is necessary, however, in order to determined whether 
service connection for PTSD is warranted on the substantive 
merits of the case.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The November 1998 response from the USASCRUR indicates that 
morning reports can be used to verify daily occurrences within 
the unit, and that the morning reports have to be requested from 
the National Personnel Records Center.  The unit history and 
operational reports provided by USASCRUR show that the 1st 
Battalion, 69th Armor, was stationed in or around Pleiku from 
December 1967 through July 1968, during which the Tet offensive 
occurred.  It is not clear, however, whether the Headquarters 
Company, to which the veteran was assigned until February 1, 
1968, or Company D, to which he was assigned beginning February 
1, 1968, participated in the fighting at Pleiku.  In addition, 
the veteran has reported a number of specific events that took 
place within the company that should be verifiable from the 
morning reports.

The evidence in the case file indicates that the veteran received 
psychiatric treatment from the VAMC from 1988 through January 
1992, but the records of treatment during that period are not in 
file.  Because the diagnosis of PTSD was apparently rendered 
during this time frame, the evidence is material to the 
determination of whether the veteran has PTSD that is related to 
service.  The VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's appeal 
should not be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence indicates that the veteran was awarded disability 
benefits from the Social Security Administration based on 
disabilities that included PTSD.  The medical evidence relied 
upon in reaching that decision may be relevant to the issue on 
appeal, and should be considered by the Board in determining the 
merits of the appeal.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

In his August 1995 substantive appeal the veteran stated that his 
therapist at the VAMC told him that he clearly had PTSD, but a 
medical opinion from the therapist has not been provided.  Prior 
to determining the merits of the veteran's claim, he should be 
informed of the evidence needed to support his claim, including a 
medical opinion regarding the diagnosis of his psychiatric 
symptoms and their etiology.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is REMANDED 
to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since May 1988.  After securing 
any necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's psychiatric treatment records 
from the VAMCs in San Antonio and/or 
Kerrville, Texas, from May 1988 through 
January 1992.

2.  The RO should contact the veteran and 
obtain as much detail as possible regarding 
all of the events to which the veteran 
attributes the symptoms of PTSD, including 
the unit to which he was assigned when the 
events occurred, the specific dates and 
locations of the events, and the names and 
unit designations of any other individuals 
involved.  If the veteran is unable to 
provide the requested information, the case 
file should be documented to that effect.

3.  The RO should obtain the morning 
reports for the units to which the veteran 
was assigned when the claimed stressors 
occurred.  The RO should then evaluate the 
morning reports to determine whether the 
morning reports verify that the claimed 
events actually occurred.  Those events 
include the participation of the veteran's 
company in the intensive fighting that 
occurred in and around Pleiku from December 
1967 through March 1968, and the incident 
in which the veteran fired a machine gun at 
a bus in the camp.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

5.  The veteran should be instructed to 
obtain a medical report from his treating 
therapist in which the therapist provides 
the diagnoses of his psychiatric symptoms, 
as well as the rationale for his/her 
opinion that the veteran suffers from PTSD.

6.  After the development requested above 
has been completed to the extent possible, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD, and if so, 
whether the PTSD is related to any verified 
in-service stressor.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct a thorough 
psychiatric evaluation of the veteran, 
including a review of his psychiatric 
history, and provide a diagnosis of any 
pathology found.  If the evaluation results 
in a diagnosis of PTSD, the examiner should 
identify and describe the stressor causing 
PTSD, and provide an opinion on whether the 
PTSD is caused by the stressor that has 
been verified by official sources.  The 
examiner should also explain how the 
veteran's symptoms and verified stressor(s) 
meet the diagnostic criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The 
examiner should provide the complete 
rationale for all opinions given.

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions are 
in complete compliance with the directives 
of this remand and, if they are not, the RO 
should take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If any 
benefit requested on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 


